internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-111908-01 date date distributing controlled unit d unit e this letter is in response to a request dated date for a supplemental ruling with respect to a ruling letter dated date plr-107127- ltr the prior letter the prior letter concerned a proposed transaction under sec_355 and sec_368 the distribution the facts and representations set forth in the prior letter are hereby incorporated except as modified below for purposes of this supplemental ruling in your request you have indicated that contrary to the facts and representations of the prior letter there will not be a public offering of controlled stock within_12_months of the distribution you have requested a ruling concerning the effect of this modification on the prior letter the following representation was made with respect to the prior letter e the distribution will be carried out for the following corporate business purposes i allowing controlled to raise substantially more capital through a public offering and ii enhancing the success of unit d and unit e by enabling the companies to resolve certain managerial problems that have arisen in operating the two businesses under a single corporate umbrella the distribution is motivated in whole or substantial part by one or more of these corporate business purposes based on the facts and information submitted we hold as follows plr-111908-01 the changes from the prior letter described above will have no effect on any of the rulings contained in the prior letter and such rulings remain in full force and effect except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
